 

Exhibit 10.1

SERVICES AGREEMENT

This Services Agreement (“Agreement”), is entered into as of
December 12, 2018 (the “Effective Date”),  between Mitsui & Co. (U.S.A.), Inc.,
a corporation duly organized and existing under the laws of New York, having its
principal office at 200 Park Avenue, New York, NY 10166 (“Mitsui”), and
Penske Automotive Group, Inc.,  a  corporation duly organized and existing under
the laws of Delaware (“Penske”).  Mitsui and Penske are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS,  Penske desires to obtain the services of Mr. Masashi Yamanaka, an
employee of Mitsui (“Services Provider”) as more fully described herein; and

WHEREAS,  Mitsui is willing to arrange for the Services Provider to provide
certain supporting services from time to time to Penske pursuant to the terms
and conditions set forth herein (“Service Period”).

NOW,  THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

ARTICLE 1
DEFINITIONS

Section 1.01 Definitions. 

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below (and grammatical
variations of such terms have correlative meanings):

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly Controls, is Controlled By or is Under Common Control
With such Person. 

“Agent” shall mean, with respect to any Party, any and all directors, managers,
officers, or employees, of such Party.

“Agreement” shall have the meaning set forth in the Preamble.

“Applicable Fee” shall have the meaning set forth in ‎Section 4.02(a).

“Claim” shall mean any and all claims or actions that directly relate to the
matters in question, including any losses, damages and expenses (including
reasonable attorneys’ fees and disbursements), whether incurred by settlement or
otherwise.

“Confidential Information” shall have the meaning set forth in 6.02.

“Control”, “Controlled By” and “Under Common Control With” shall mean the
possession,



--------------------------------------------------------------------------------

 



directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise; provided, that, in any event, any Person that owns
directly or indirectly securities having fifty percent (50%) or more of the
voting power for the election of directors or other governing body of such other
Person or fifty percent (50%) or more of the other ownership interests of such
other Person shall be deemed to control such Person.

“Effective Date” shall have the meaning set forth in the Preamble.

“Employment Costs” shall mean all employment and other ancillary costs,
including reimbursed business expenses, incurred in connection with the Services
Provider during the Service Period, including:  (i) gross salaries, wages,
overtime, commissions, all incentive awards and bonuses, paid vacation,
holidays, paid personal time, medical and/or other leaves, and/or other
compensation, benefits or perquisites payable to the Services Provider; and
(ii) other costs, including relocation costs, associated with providing the
Services Provider to Penske.  

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Losses” shall mean, collectively, any loss, liability, Claim, charge, action,
suit, proceeding, assessed interest, penalty, damage, tax or expense.

“Mitsui” shall have the meaning set forth in the Preamble.

“Mitsui Indemnitees” shall have the meaning set forth in ‎Section 7.01.

“Penske” shall have the meaning set forth in the Preamble.

“Penske Indemnitees” shall have the meaning set forth in ‎Section 7.02.

“Party” and “Parties” shall have the meaning set forth in the Preamble.

“Person” shall mean any individual, firm, corporation, trust, partnership,
limited liability company, association, joint venture, other business enterprise
or any governmental authority.

“Reimbursable Expenses” shall mean reasonable business travel and other expenses
incurred by the Services Provider at the specific request of, and as
pre-authorized by, Penske.

“Service Period” shall have the meaning set forth in the Recitals.

“Services Provider” shall mean the employee of Mitsui who, for a fixed period of
time, will provide Services to Penske pursuant to the terms of this Agreement
and listed in Exhibit A.

“Services” shall mean the work to be performed by the Services Provider for
Penske.  A general description of the Services is set forth in Exhibit A;
 provided, that the activities of the Services Provider may vary within the
scope of the Services described on Exhibit A and the term of such Services shall
be stipulated between the parties prior to commencement of any Services.

Section 1.02 Construction.

Unless the context requires otherwise:  (a) the gender (or lack of gender) of
all words used in this Agreement includes the masculine, feminine, and neuter;
(b) words used or defined in the singular include

2

--------------------------------------------------------------------------------

 



the plural and vice versa; (c) references to Articles and Sections refer to
Articles and Sections of this Agreement; and (d) references to an Exhibit refer
to the relevant Exhibit attached to this Agreement, which Exhibits are made a
part hereof for all purposes. 

ARTICLE 2

EFFECTIVENESS

Notwithstanding anything to the contrary contained in this Agreement, the
Parties agree that this Agreement and the rights and obligations hereunder shall
only become effective and enforceable on the Effective Date.

ARTICLE 3

SERVICE PERIOD

Section 3.01 Agreement to provide Services Provider. 

Mitsui shall provide the Services Provider to Penske in order to provide
Services to Penske, subject to the terms and conditions set forth in this
Agreement.  Any proposal by Mitsui for a Service Period shall include the
following:  (a) the designated purpose and scope of the Service Period; (b) the
proposed duration of the Service Period; (c) the duties and responsibilities of
the Services Provider; (d) the proposed work location of Services Provider;  and
(e) the proposed quarterly cost of the Service Period. 

Section 3.02 Employment Matters and Authorization.    

Mitsui shall assign the Services Provider to perform the Services, as well as
administer all terms and conditions of employment, on an equal basis, without
regard to race, color, religion, sex, national origin, ethnicity, age,
disability, veteran status, or any other category protected by law.  Mitsui
hereby agrees that neither it, nor the Services Provider, is an employee of or
has any employment relationship with Penske, and Mitsui shall be responsible for
all employment-related issues and requirements (including all immigration
issues, processing of visas, if required by applicable law, providing workers’
compensation and unemployment insurance (and ensuring that its workers’
compensation policies cover the Service Period to the extent they are providing
Services at the locations of Penske), payment of Employment Costs and the proper
classification of the Services Provider under applicable wage payment laws,
provision and payment of benefits, payment of all employment-related taxes,
record keeping and ensuring compliance with all applicable laws) arising in
connection with the Services Provider.  If a Party becomes aware of an accident,
injury or similar issue affecting the Services Provider, it shall promptly
notify the other Party of such event.  Penske shall provide Mitsui with
reasonable assistance and information as may be necessary to support Mitsui’s
obtainment of visas, for the Services Provider.    

Section 3.03 Restriction on Solicitation. 

Penske may neither solicit nor hire the Services Provider during the Service
Period and for a period of twelve (12) months after the Service Period has ended
with respect to the Services Provider without obtaining the prior written
consent of Mitsui.

Section 3.04 Relationship of the Parties. 

(a) Mitsui – Penske.  The relationship between Mitsui and Penske established by
this Agreement is that of independent contractors, and nothing in this Agreement
will be construed to constitute

3

--------------------------------------------------------------------------------

 



the Parties as principal and agent, employer and employee, single, joint or
co-employers, partners, joint venturers, co-owners or otherwise as participants
in a joint undertaking.  The Parties understand and agree that, except as
expressly provided for herein, neither Party grants to the other Party the power
or authority to make or give any agreement, statement, representation, warranty
or other commitment on their behalf, or to enter into any contract or otherwise
incur any liability or obligation, express or implied, on their behalf, or to
transfer, release or waive any of such Party’s right, title or interest.

(b) Penske – Services Provider.  During the Service Period, the Services
Provider shall remain an employee of and subject to the control of Mitsui and
shall not be an employee of Penske for any purpose, including but not limited to
FICA, FUTA, income tax withholding, any pension plan or health benefit plan
maintained by Penske for its own employees, unemployment insurance benefits, or
worker’s compensation benefits, and Penske shall not be responsible to Services
Provider for or with respect to any such benefits.  Notwithstanding the
foregoing, during the Service Period,  Mitsui shall cause the Services Provider
to perform the Services in accordance with the requirements of Penske.

ARTICLE 4


PAYMENTS

Section 4.01 Payments by Mitsui. 

Mitsui shall be responsible for paying all applicable Employment Costs to the
Services Provider.

Section 4.02 Payments by Penske.    

(a) Penske hereby agrees to pay Mitsui for any Services provided by the Services
Provider as per the quarterly rate set forth in Exhibit A (the
“Applicable Fee”).  Reimbursable Expenses shall not be included in the
Applicable Fee but shall be payable by Penske as a reimbursement to Mitsui (to
the extent Mitsui has borne the cost of such Reimbursable Expenses).  In the
event any Services begin on any day other than the first day of a month or are
terminated on any other day other than the last day of the month, the Applicable
Fee for such Services shall be accordingly prorated.    

(b) Each calendar quarter,  Mitsui shall provide Penske with a quarterly invoice
with the Applicable Fee for such prior calendar quarter rendered by Services
Provider, as well as any Reimbursable Expenses for such prior calendar quarter
reimbursable directly to Mitsui. All amounts shall be due and payable on or
before the thirtieth (30th) Day following Penske’s receipt of any invoice
delivered to Penske in accordance with this ‎Section 4.02(b).  Penske shall pay
all amounts due under this Agreement free of any set-off, deduction or
withholding. 

ARTICLE 5

TERM; TERMINATION

Section 5.01 Term.    

Subject to ‎Section 5.02, the term of this Agreement shall expire on the later
of December 31, 2022 or the date on which all Service Periods set forth in
Exhibit A expire.  This Agreement may be renewed by the Parties upon written
mutual agreement.

Section 5.02 Termination.    



4

--------------------------------------------------------------------------------

 



(a) This Agreement may be terminated prior to the expiration of the term of this
Agreement as set forth in ‎Section 5.01, upon written notice as set forth below:

(i) by mutual written consent of the Parties at any time;

(ii) by either Party at any time by providing at least thirty (30) Days prior
written notice of such termination to the other Party;

(iii) by either Party, if the other Party commits a material breach of any
provision of this Agreement and such material breach continues for a period of
thirty (30) Days following a written request to cure such breach.

(b) If at any time during the term of this Agreement the Services Provider shall
cease to be employed by Mitsui for any reason, Mitsui shall have thirty  (30)
days to propose a replacement for the previous Services Provider and Penske
shall consider and evaluate such replacement individual, and, upon the mutual
agreement of the Parties, Mitsui shall agree to provide such individual as a new
Services Provider until the date on which all Service Periods expire as set
forth in Exhibit A.  In the event Penske does not agree to accept the
replacement individual, the Parties shall discuss in good faith the proposal by
Mitsui of an alternative replacement candidate.  If Penske does not agree to the
alternative replacement candidate, the Parties  agree that Penske shall no
longer be responsible for payment of the Applicable Fee as of the date Penske
provides notice that it rejects the alternative replacement candidate.

Section 5.03 Effect of Termination.    

Notwithstanding anything to the contrary contained in this Agreement, any
termination of this Agreement shall not affect any monies owing or obligations
incurred hereunder by any Party prior to the effective date of such termination.

 

ARTICLE 6  

COMPLIANCE WITH LAWS; CONFIDENTIALITY

Section 6.01 Compliance with Laws.  

Mitsui and Penske shall comply with all applicable Laws in the performance of
this Agreement.

Section 6.02 Confidentiality. 

(a) In rendering Services to Penske, Services Provider may have access to the
following regarding Penske and its Affiliates (i) information regarding the
operations of Penske or its Affiliates, (ii) business plans and other
information including confidential and proprietary information as may be
reasonably requested by Services Provider, and (iii) any other information that
may be non-public, confidential or proprietary (all such information hereinafter
referred to as the “Penske Information”).  Mitsui shall cause the Services
Provider not (i) to reveal or make known the Penske Information to any person,
firm or corporation other than to Mitsui and its Affiliates and any officer,
director or employee thereof who has a need to know, or (ii) to use the Penske
Information in any way other than as permitted herein or to the extent required
by law, regulation, or order of a court or governmental authority of competent
jurisdiction, or in the performance of his duties as provided hereunder.  The
foregoing restrictions shall not apply to Penske Information that: was already
known to the Services Provider, Mitsui

5

--------------------------------------------------------------------------------

 



or its Affiliates or any officer, director or employee thereof at the time such
Penske Information was disclosed to the Services Provider; or was at the time of
such disclosure to the Services Provider, Mitsui or its Affiliates or any
officer, director or employee thereof, or later becomes, part of the public
domain otherwise than by any act, omission or fault of Services Provider, Mitsui
or its Affiliates; or is independently developed or prepared by an employee of
Mitsui or its Affiliates who have no access to the Penske Information; or is
released with prior written consent of Penske.

(b) In rendering Services to Penske, Services Provider may have access to the
following regarding Mitsui and its Affiliates (i) information regarding the
operations of Mitsui or its Affiliates, (ii) business plans and other
information including confidential and proprietary information as may be
reasonably requested by Services Provider, and (iii) any other information that
may be non-public, confidential or proprietary (all such information hereinafter
referred to as the “Mitsui Information”).  With respect to any Mitsui
Information disclosed by Services Provider or by any of Mitsui or its Affiliates
in connection with the Services, in each case, to Penske or its Affiliates,
Penske shall not, and shall cause its Affiliates not to, (i) reveal or make
known Mitsui Information to any person, firm or corporation other than Penske
and its Affiliates and any officer, director or employee thereof who has a need
to know, or (ii) to use the Mitsui Information in any way other than as
permitted herein or to the extent required by law, regulation, or order of a
court or governmental authority of competent jurisdiction.  The foregoing
restrictions shall not apply to Mitsui Information that: was already known to
the Penske or its Affiliates or any officer, director or employee thereof at the
time such Mitsui Information was disclosed by the Services Provider, Mitsui or
its Affiliates; or was at the time of such disclosure, or later becomes, part of
the public domain otherwise than by any act, omission or fault of Penske or its
Affiliates; or is independently developed or prepared by an employee of Penske
or its Affiliates who has no access to the Mitsui Information; or is released
with prior written consent of Mitsui.

(c) The provisions set forth in this Article 6 shall survive the termination or
expiration of this Agreement for a period of two (2) years. Upon written demand
from the disclosing Party, after such termination or expiration, the disclosing
Party shall cause the Services Provider to return or destroy (using commercially
reasonable means) all written Information he/she has in his/her possession.

 

ARTICLE 7

INDEMNITY; LIABILITY

Section 7.01 Indemnity by Penske.    

Penske shall indemnify Mitsui and its Affiliates and their respective Agents
(collectively, the “Mitsui Indemnitees”) against, and shall hold each Mitsui
Indemnitee harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Mitsui Indemnitees arising out of or resulting
from:  (a) Penske’s breach of any obligation, covenant or warranty set forth in
this Agreement; (b) the gross negligence or tortious or willful misconduct of
Penske or its Agents with respect to Services Provider or the Services; (c) any
Claims of Penske or its Agents with respect to Services Provider or the
Services, except to the extent caused by Services Provider (unless instructed by
Penske);  or (d) any Claim relating to any violation by Penske or its Agents
with respect to Services Provider of any applicable law or any common law
protecting persons or members of protected classes or categories and such laws
or regulations prohibiting discrimination or harassment on the basis of a
protected characteristic.



6

--------------------------------------------------------------------------------

 



Section 7.02 Indemnity by Mitsui.    

Mitsui shall indemnify Penske and its Affiliates and their respective Agents
(collectively, the “Penske Indemnitees”) against, and shall hold each Penske
Indemnitee harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, the Penske Indemnitees arising out of or resulting
from:  (a) Mitsui’s breach of any obligation, covenant or warranty set forth in
this Agreement; (b) the gross negligence or tortious or willful misconduct of
Services Provider or Mitsui with respect to Services Provider or the Services;
(c) any Claims of Services Provider, except to the extent caused by Penske;
 (d) any Claims arising from or relating to Services Provider’s employment
relationship with Mitsui or the termination of such relationship; (e) any Claims
relating to any violation by Mitsui or its Agents with respect to Services
Provider of any applicable law or any common law protecting persons or members
of protected classes or categories and such laws or regulations prohibiting
discrimination or harassment on the basis of a protected characteristic; and/or
(f) any Claims arising from Services Provider’s performance of the Services.

Section 7.03 Limitation of Liability. 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT,
PUNITIVE OR SPECIAL LOSSES OR DAMAGES (INCLUDING, LOST PROFITS, LOST EARNINGS OR
BUSINESS INTERRUPTIONS) ARISING OUT OF OR RESULTING FROM THIS AGREEMENT.    

 

ARTICLE 8

MISCELLANEOUS

Section 8.01 Governing Law; Severability.    

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to its principles of conflicts of
laws.  In the event of a direct conflict between the provisions of this
Agreement and any mandatory, non-waivable provision of applicable law, such
provision of applicable law shall control.  If any provision of this Agreement
or the application thereof to any Party or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to the other Party or other circumstances is not
affected thereby; and (b) the Parties shall negotiate in good faith to replace
that provision with a new provision that is valid and enforceable and that puts
the Parties in substantially the same economic, business and legal position as
they would have been in if the original provision had been valid and
enforceable.

Section 8.02 Dispute Resolution.    

Any controversy, dispute or claim arising out of or related to this Agreement,
or the breach thereof, shall be settled by arbitration in New York, New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitration shall be conducted by a single arbitrator and
shall be kept confidential.  The award rendered by the arbitrator shall be final
and binding on both Parties and judgment upon such award may be entered in any
court having jurisdiction thereof.  The Parties agree that prior to the filing
of any statement of claim, they will confer in good faith in an attempt to
resolve any such controversy, dispute or claim through direct
negotiations.  Notwithstanding the foregoing, either Party may file a statement
of claim within 30 days of delivery of a notice by one Party to the other Party
of a demand to so confer, and any dispute concerning the propriety of the filing
of any statement of claim shall be finally settled by the arbitration tribunal.



7

--------------------------------------------------------------------------------

 



Section 8.03 Amendments. 

This Agreement may not be amended, modified, varied or supplemented except by an
instrument in writing signed by both Parties.

Section 8.04 No Third-Party Beneficiaries. 

This Agreement is solely for the benefit of the Parties and their respective
successors and permitted assigns, and this Agreement shall not otherwise be
deemed to confer upon or give to any other Person any right, claim, cause of
action or other interest herein.

Section 8.05 Waiver. 

Unless otherwise specifically indicated herein, any waiver, consent or approval
of any kind or character by a Party in the performance of its obligations, or of
any breach or default hereunder by such Party, shall be given or withheld in the
sole discretion of the waiving, consenting or approving Party, and all such
waivers, consents or approvals shall be in writing.  No delay or omission to
exercise any right, power or remedy accruing to a Party as a result of any
breach or default hereunder shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed or
otherwise constitute a waiver of any other breach or default theretofore or
thereafter occurring.

Section 8.06 Entire Agreement 

This Agreement sets forth all understandings and agreements between the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations, understandings and representations, whether written or oral,
between the Parties with respect to the subject matter hereof.

Section 8.07 Assignment; Binding Nature

The rights and obligations of each Party under this Agreement shall not be, in
full or in part, assigned or delegated by such Party without the prior written
consent of the other Party.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

Section 8.08 Counterpart Execution. 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes.  A signature
delivered by facsimile or other electronic means shall be deemed to be an
original signature for purposes of this Agreement.

[Remainder of page intentionally left blank]



8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Party has duly executed this Agreement as of
the date first set forth above.

 

 

MITSUI & CO. (U.S.A.), INC.

 

 

 

 

By:

/s/ Yoshimi Namba

 

Name: Yoshimi Namba

 

Title:     Senior Vice President

 

 

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ J.D. Carlson

 

Name: J. D. Carlson

 

Title:   Executive Vice President and CFO

 

 



[Signature Page to Services Agreement]

1004541908v9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SERVICES PROVIDER, SERVICES AND RATES

This Exhibit A constitutes a proposal by Mitsui to provide the Services Provider
identified below to Penske in accordance with the Agreement and upon the terms
and conditions set forth below.  This Exhibit A shall remain in full force and
effect, following Penske’s acceptance and approval hereof, upon the earlier of
(i) Ending Date set forth below or (ii) the termination of the Services
Provider for any other reason in accordance with the Agreement.

Services Provider:  Mr. Masashi Yamanaka

 

Penske/Location:  Penske Automotive Group, Inc.,  2555 Telegraph Road,
Bloomfield Hills, Michigan, 48302

　　　　　　

 

Effective and Ending Dates of the Service Period:  The parties shall mutually
stipulate the term of any Services provided hereunder prior to the commencement
of any Services.

 

 

Applicable Fee (quarterly rate payable in respect of Services Provider’s
services): $87,500

 

Services Provider, in his role as an employee of Mitsui, assists Mitsui in the
monitoring and management of its investments in Penske and its Affiliates.  In
furtherance of this role, and for the benefit of Mitsui, Services Provider will
carry out or be charged with, as applicable, the following specific duties,
responsibilities and deliverables of the Service Period (purpose and scope) (the
“Services”):  



Business Development-Related Services

 

Responsible for managing the strategic development of business opportunities and
relationships between Mitsui and its affiliates (the “the Mitsui Group”) and
Penske in the automotive and trucking industries in existing markets and key
emerging markets with substantial growth potential and in other markets around
the world where there may be fruitful business opportunities. Services Provider
will manage the projects based on a firm understanding of the interests,
business strategies, policies and procedures of the Mitsui Group and Penske in
carrying out such objectives. 

 

Specific responsibilities will include:

 

1. Coordinating with Penske’s senior management, Services Provider will work on
various development projects of interest to Penske, especially those aiming to
promote the mutual interests of the Mitsui Group and Penske.  

 

2.  Based on the business development plans that Services Provider formulates
for consideration by Penske, and that are subsequently approved by Penske’s
senior management, Services Provider will be responsible for ensuring the timely
completion of these development projects, in coordination with Penske personnel.

 

Liaison Function-Related Services

 

Services Provider will work on potential business opportunities including,
providing support to Penske in

 

--------------------------------------------------------------------------------

 

 

respect of:

 

(1) Penske investments and joint investments in transportation sectors;

(2) decision making in regards to investments and strategic relationships in new
technologies in the rapidly changing automotive sector and trucking sector;

(3) introducing Penske to various business opportunities where Mitsui Group is
taking the initiative that will enhance in value with the participation of
Penske; and

(4) introducing Mitsui Group to various business opportunities where Penske is
taking the initiative that will enhance in value with the participation of the
Mitsui Group.

 

In performing such particular tasks at Penske headquarters, Services Provider
will be coordinating and collaborating with Penske’s senior executives and
managers.

 

 

 

--------------------------------------------------------------------------------